Citation Nr: 9913030	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-39 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946 and from January 1948 to September 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating action in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
low back disorder.  The veteran appealed and was afforded a 
hearing before the undersigned Acting Member of the Board at 
the RO in July 1997.  The case was remanded for evidentiary 
development in November 1997.


REMAND

As noted above, the RO denied service connection for a low 
back disorder in a June 1973 rating decision.  At the time of 
that denial, the RO noted that the service medical records 
contained documentation of treatment for a low back disorder 
in service; however, current clinical findings were negative 
for a low back disorder and there was no showing of a 
continuity of symptomatology following discharge from 
service.  Service connection for a low back disorder was 
denied.


At the time of the last Board remand in November 1997, it was 
noted that the veteran had testified at his Board hearing 
regarding ongoing treatment for a low back disorder at a 
military hospital in Cherry Point, North Carolina.  The case 
was remanded to so that the referenced treatment records 
could be obtained and associated with the claims folder.


Pursuant to the November 1997 remand, significant treatment 
records have been associated with the claims folder from the 
Naval Hospital in Cherry Point, North Carolina.  Appellate 
review of those treatment records shows that the veteran was 
seen in February 1977 for complaints of occasional low back 
pain.  Later records dated in the late 1980's and 1990's 
reflect intermittent complaints of low back symptoms and note 
the presence of arthritis in the veteran's spine.


38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.


In a recent decision, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which 
invalidated the legal test previously used to determine the 
"materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.


Inasmuch as the April 1998 supplemental statement of the case 
furnished by the RO to the veteran and his representative was 
based, in part, on the standard which was struck down in 
Hodge, supra, a Remand is required in order to allow the RO 
to apply the standards set forth therein.  The Board notes 
that the April 1998 statement of the case applied the correct 
standard of review at the time it was issued, because the 
Hodge case was not decided by the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that this case be remanded again.


The case is REMANDED to the RO for the following action:

RO should review the record and 
readjudicate the issue of whether new 
and material evidence has been 
submitted to reopen a claim for service 
connection for a low back disorder.  
The RO is directed to make a decision 
on these issues based only on 
consideration of the holdings in Hodge 
and Elkins and on 38 C.F.R. § 3.156.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative sould be furnished a 
supplemental statement of the case 
discussing the evidence of record in 
light of the applicable legal criteria.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


